Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 5 November 2021.  Claims 1, 3-13, 15-18 have been amended.  Claims 2 and 14 have been canceled.  Claims 19-22 are new.  Claims 1, 3-13, 15-22 are pending and have been considered below.

Claim Objections
Claim 5 objected to because of the following informalities:  Applicant appears to have inadvertently omitted the word “be”, that is, Claim 5 should read, “wherein the processor is configured to be able to receive …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1, 3-4, 6-13, 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malchano et al (US 2018/0133507 A1) in view of Carter et al. (US 5,036,858).

Claim 1. Malchano discloses an information processing system comprising: 
a sensor that measures brain waves of a user, using a system for brainwave entrainment (P. 0090) the neural oscillations of the brain of the subject may be monitored using brain wave sensors (P. 0032); 
a speaker that transmits a sound to the user, the system for auditory brain entrainment (P. 0441) produces an audio signal with a speaker (P. 0446) to a person (P. 0475); and 
a processor that is configured to receive a command to correct the sound in a case where the sound is transmitted while the brain waves are being measured, by applying external visual or auditory stimuli to a subject, neural oscillations may be induced in the brain of the subject, and the neural oscillations of the brain may be monitored using brain wave sensors (P. 0032) a soundtrack can be modulated to induce brainwave entrainment by increasing and decreasing the amplitude of the acoustic wave or sound track to create the rhythmic stimulus corresponding to the stimulation frequency, and embedding, into the sound track acoustic pulses having a pulse rate interval corresponding to the desired stimulation frequency ,
wherein the user is prompted to command correction of the sound in a case where the sound transmitted by the speaker meets a condition determined in advance …, the subject may adjust the (volume of the) acoustic signal (P. 0424) the audio stimulation signal may be adjusted to facilitate adherence to the treatment or therapy session or reduce side effects, or upon detecting a lack of satisfactory neural stimulation (P. 0427) the side effects management module can be configured with predetermined thresholds to reduce side effects, including maximum duration of a pulse train, maximum amplitude of acoustic waves, maximum volume, maximum duty cycle of a pulse train (P. 0435) the NSS can overlay an audio prompt or message over the auditory stimulation signal with words of guidance, training, or messages that can facilitate adherence (P. 0439) A maximum volume threshold is set in .  

Malchano does not disclose so that the overlapping of frequencies of the sound and frequencies of the brainwaves is reduced, as disclosed in the claims.  That is, Malchano discloses that a subject’s brain waves are monitored while the subject receives an auditory brain entrainment treatment regimen, and the auditory stimulus may be adjusted, by the user or by the system, if a lack of satisfactory neural stimulation is detected, but Malchano does not disclose that the unsatisfactory neural stimulation is the result of overlapping of frequencies of the sound and frequencies of the brainwaves.  However, in the same field of invention, Carter discloses a method of stimulating a user includes first determining a desired brain wave frequency and then determining the actual current brain wave frequency of a user, generating first and second signals having first and second frequencies, the frequency difference being between the current brain wave frequency and the desired brain wave frequency, but also being within a certain range of the current brain wave frequency, producing an output corresponding to the first and second signals and detectable by the user, wherein the output can be sound (C. 2, L. 15-28) volume, brightness and balance controls are used to adjust to the individual user and .  Both Malchano and Carter disclose detecting the brain waves of a subject and adjusting an auditory stimulus to correct unsatisfactory neural stimulation, Malchano discloses detecting the subject’s brain waves simultaneously with applying the auditory stimulus, and Carter discloses adjusting the frequency of the auditory stimulus so that the frequency of the brain waves and the frequency of the auditory stimulus are not equal, i.e. not overlapping.  Therefore, considering the teachings of Malchano and Carter, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine so that the overlapping of frequencies of the sound and frequencies of the brainwaves is reduced with the teachings of Malchano.  One would have been motivated to combine so that the overlapping of frequencies of the sound and frequencies of the brainwaves is reduced with the teachings of Malchano in order to correct unsatisfactory neural stimulation induced by the auditory signal according to the prescribed brain entrainment treatment regimen.
	
Claim 2. Canceled.

Claim 3. Malchano and Carter disclose the information processing system according to claim 1, and Malchano further discloses the user is prompted to command correction of the sound in a case where a number of times when a frequency of the sound transmitted by the speaker becomes equal to or less than a frequency determined in advance based on a maximum value of brain waves reaches a threshold, the NSS can deem a modulation frequency to be unwanted if the modulation .

Claim 4. Malchano and Carter disclose the information processing system according to claim 1, and Malchano further discloses the user is prompted to command correction of the sound in a case where a time for which the speaker transmits a sound at a frequency that is equal to or less than a frequency determined in advance based on a maximum value of brain waves reaches a threshold, the NSS can deem a modulation frequency to be unwanted if the modulation frequency of a pulse train is different or substantially different (e.g., 1%, 2%, 5%, 10%, 15%, 20%, 25%, or more than 25%) from a desired frequency (P. 0348) inducing brainwave entrainment by setting the frequency of an external stimulation (P. 0752) based on a response by a subject to an assessment (P. 0753) the modulation or a pulse scheme of the external stimulus may be set and dynamically modified, so as to entrain the neural oscillations of the nervous system of the subject to a particular or specified frequency (P. 0754) based on feedback data from the neural oscillation monitor the stimulus generator module can calculate a frequency response of the neural response of the nervous system of the subject, and based on the calculated frequency response, the stimulus generator module can identify a .

Claim 6. Malchano discloses an information processing system comprising: 
a sensor that measures brain waves of a user, using a system for brainwave entrainment (P. 0090) the neural oscillations of the brain of the subject may be monitored using brain wave sensors (P. 0032); 
a speaker that transmits a sound to the user, the system for auditory brain entrainment (P. 0441) produces an audio signal with a speaker (P. 0446) to a person (P. 0475)
a processor that is configured to receive a command to correct the sound in a case where the sound is transmitted while the brain waves are being measured, by applying external visual or auditory stimuli to a subject, neural oscillations may be induced in the brain of the subject, and the neural oscillations of the brain may be monitored using brain wave sensors (P. 0032) a soundtrack can be modulated to induce brainwave entrainment by increasing and decreasing the amplitude of the acoustic wave or sound track to create the rhythmic stimulus corresponding to the stimulation frequency, and embedding, into the sound track acoustic pulses having a pulse rate interval corresponding to the desired stimulation frequency with a pulse rate interval corresponding to the desired stimulation frequency to induce brainwave entrainment (P. 0423) wherein the pulses are generated by modulating the volume by a subject-specified amount (P. 0424) and a feedback monitor can provide feedback from brain wave sensors (P. 0438) Auditory stimulus is provided to a subject and the brain waves of the subject are monitored, the user may issue a command to modulate the volume of a sound track to induce brainwave entrainment, however, Malchano does not explicitly disclose that a subject may change the frequency of the sound track,
wherein the sound transmitted by the speaker is corrected … in a case where the command to correct the sound is received, by applying external visual or auditory stimuli to a subject, neural oscillations may be induced in the brain of the subject, and the neural oscillations of the brain may be monitored using brain wave sensors (P. 0032) a soundtrack can be modulated to induce brainwave entrainment by increasing and decreasing the amplitude of the acoustic wave or sound track to create the rhythmic stimulus corresponding to the stimulation frequency, and embedding, into the sound track acoustic pulses having a pulse rate interval corresponding to the desired stimulation frequency with a pulse rate interval corresponding to the desired stimulation frequency to induce brainwave entrainment (P. 0423) wherein the pulses are generated by modulating the volume by a subject-specified amount (P. 0424) and a feedback monitor can provide feedback from brain wave sensors (P. 0438) Auditory stimulus is provided to a subject and the brain waves of the subject are monitored, the user may issue a command to modulate the volume of a sound track to induce brainwave entrainment, however, Malchano does not explicitly disclose that a subject may change the frequency of the sound track.  

so that overlapping of frequencies of the sound and the frequencies of the brainwaves is reduced, as disclosed in the claims.  That is, Malchano discloses that a subject’s brain waves are monitored while the subject receives an auditory brain entrainment treatment regimen, and the auditory stimulus may be adjusted, by the user or by the system, if a lack of satisfactory neural stimulation is detected, but Malchano does not disclose that the unsatisfactory neural stimulation is the result of overlapping of frequencies of the sound and frequencies of the brainwaves.  However, in the same field of invention, Carter discloses a method of stimulating a user includes first determining a desired brain wave frequency and then determining the actual current brain wave frequency of a user, generating first and second signals having first and second frequencies, the frequency difference being between the current brain wave frequency and the desired brain wave frequency, but also being within a certain range of the current brain wave frequency, producing an output corresponding to the first and second signals and detectable by the user, wherein the output can be sound (C. 2, L. 15-28) volume, brightness and balance controls are used to adjust to the individual user and the purpose of the use (C. 3, L. 36-38).  Both Malchano and Carter disclose detecting the brain waves of a subject and adjusting an auditory stimulus to correct unsatisfactory neural stimulation, Malchano discloses detecting the subject’s brain waves simultaneously with applying the auditory stimulus, and Carter discloses adjusting the frequency of the auditory stimulus so that the frequency of the brain waves and the frequency of the auditory stimulus are not equal, i.e. not overlapping.  teachings of Malchano and Carter, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine so that overlapping of frequencies of the sound and the frequencies of the brainwaves is reduced with the teachings of Malchano.  One would have been motivated to combine so that overlapping of frequencies of the sound and the frequencies of the brainwaves is reduced with the teachings of Malchano in order to correct unsatisfactory neural stimulation induced by the auditory signal according to the prescribed brain entrainment treatment regimen.

Claim 7. Malchano and Carter disclose the information processing system according to claim 6, and Malchano further discloses correction of the sound is a process in which the speaker is not allowed to transmit a sound at a frequency that is equal to or less than a frequency determined in advance based on a maximum value of brain waves, the NSS can deem a modulation frequency to be unwanted, and can filter, block, or remove the unwanted frequency, if the modulation frequency of a pulse train is different or substantially different (e.g., 1%, 2%, 5%, 10%, 15%, 20%, 25%, or more than 25%) from a desired frequency (P. 0348) inducing brainwave entrainment by setting the frequency of an external stimulation (P. 0752) based on a response by a subject to an assessment (P. 0753) the modulation or a pulse scheme of the external stimulus may be set and dynamically modified, so as to entrain the neural oscillations of the nervous system of the subject to a particular or specified frequency (P. 0754) based .

Claim 8. Malchano and Carter disclose the information processing system according to claim 7, and Malchano further discloses the process is a process of transmitting a sound from which a sound at a frequency that is equal to or less than the frequency determined in advance has been deleted, for a set of waveforms used for neural stimulation, waveforms may be stored in a repository, wherein some wave forms can be removed or deleted from the set based on feedback, such as adverse side effects (P. 0616).

Claim 9. Malchano and Carter disclose the information processing system according to claim 7, and Malchano further discloses the process is a process of transmitting a based on feedback from a subject adjusting the frequency of an auditory stimulus (P. 0499) if the frequency is different or substantially different (e.g., 1%, 2%, 5%, 10%, 15%, 20%, 25%, or more than 25%) from a desired frequency (P. 0501) the stimulus generator module can modify the one or more predefined characteristics, such as the frequency (or wavelength) of the oscillations of the stimulus including increasing or decreasing the intervals of the modulation or pulse scheme of the stimulus (P. 0778) if the feedback data indicates that the nervous system of the subject is firing at a frequency higher than the specific frequency, the stimulus generation policy database can specify that the stimulus control module is to set the one or more predefined characteristics (P. 0854) It is clear that if the stimulus frequency pulse intervals are decreased based on feedback of neural monitoring of the subject, then a condition exists such that sound that is output at a frequency less than a predetermined amount, i.e. the sound is compressed.

Claim 10. Malchano and Carter disclose the information processing system according to claim 7, and Malchano further discloses the process is a process of transmitting a sound at a frequency shifted to be higher than the frequency determined in advance, based on feedback from a subject adjusting the frequency of an .

Claim 11. Malchano and Carter disclose the information processing system according to claim 6, and Malchano further discloses memory that saves the corrected sound, wherein the speaker transmits the sound saved in the memory in a case where the sound is corrected next time, waveforms used for neural stimulation are stored in a data repository (P. 0616).

Claim(s) 12 is/are directed to information processing apparatus claim(s) similar to the information processing system claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

Claim 13. Malchano discloses an information processing apparatus comprising: 
a sensor that measures brain waves of a user, using a system for brainwave entrainment (P. 0090) the neural oscillations of the brain of the subject may be monitored using brain wave sensors (P. 0032); and 
a speaker that transmits a corrected sound to the user while the brain waves are being measured, Brainwave entrainment is induced by adjusting rhythmic components in a modulated audio signal (sound track) to create the rhythmic stimulus corresponding to the stimulation frequency having a pulse rate interval corresponding to the desired stimulation frequency to generate a new sound track (P. 0423), the system for auditory brain entrainment (P. 0441) produces an audio signal with a speaker (P. 0446) to a person (P. 0475) including adjusting the tone or pitch of the sound track (P. 0482) It is clear that the stimulation frequency may be adjusted to achieve the desired brainwave entrainment,
wherein the sound is corrected in a case where the sound transmitted by the speaker without being corrected meets a condition determined in advance, Brainwave entrainment is induced by adjusting rhythmic components in a modulated audio signal (sound track) to create the rhythmic stimulus corresponding to the stimulation frequency having a pulse rate interval .

Malchano does not disclose so that overlapping of frequencies of the sound and frequencies of the brainwaves is reduced, as disclosed in the claims.  That is, Malchano discloses that a subject’s brain waves are monitored while the subject receives an auditory brain entrainment treatment regimen, and the auditory stimulus may be adjusted, by the user or by the system, if a lack of satisfactory neural stimulation is detected, but Malchano does not disclose that the unsatisfactory neural stimulation is the result of overlapping of frequencies of the sound and frequencies of the brainwaves.  However, in the same field of invention, Carter discloses a method of stimulating a user includes first determining a desired brain wave frequency and then determining the actual current brain wave frequency of a user, generating first and second signals having first and second frequencies, the frequency difference being between the current brain wave frequency and the desired brain wave frequency, but also being within a certain range of the current brain wave frequency, producing an output corresponding to the first and second signals and detectable by the user, wherein the output can be sound (C. 2, L. 15-28) volume, brightness and .  Both Malchano and Carter disclose detecting the brain waves of a subject and adjusting an auditory stimulus to correct unsatisfactory neural stimulation, Malchano discloses detecting the subject’s brain waves simultaneously with applying the auditory stimulus, and Carter discloses adjusting the frequency of the auditory stimulus so that the frequency of the brain waves and the frequency of the auditory stimulus are not equal, i.e. not overlapping.  Therefore, considering the teachings of Malchano and Carter, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine so that overlapping of frequencies of the sound and frequencies of the brainwaves is reduced with the teachings of Malchano.  One would have been motivated to combine so that overlapping of frequencies of the sound and frequencies of the brainwaves is reduced with the teachings of Malchano in order to correct unsatisfactory neural stimulation induced by the auditory signal according to the prescribed brain entrainment treatment regimen.

Claim 14. Canceled.

Claim 15. Malchano and Carter disclose the information processing apparatus according to claim 13, and Malchano further discloses the sound is corrected in a case where a number of times when a frequency of the sound transmitted by the speaker becomes equal to or less than a frequency determined in advance based on a maximum value of the brainwaves reaches a threshold, the NSS can deem a .

Claim 16. Malchano and Carter disclose the information processing apparatus according to claim 13, and Malchano further discloses the sound is corrected in a case where a time for which the speaker ransmits a sound at a frequency that is equal to or less than a frequency determined in advance reaches a threshold, the NSS can deem a modulation frequency to be unwanted if the modulation frequency of a pulse train is different or substantially different (e.g., 1%, 2%, 5%, 10%, 15%, 20%, 25%, or more than 25%) from a desired frequency (P. 0348) inducing brainwave entrainment by setting the frequency of an external stimulation (P. 0752) based on a response by a subject to an assessment (P. 0753) the modulation or a pulse scheme of the external stimulus may be set and dynamically modified, so as to entrain the neural oscillations of the nervous system of the subject to a particular or specified frequency (P. 0754) based on feedback data from the neural oscillation monitor the stimulus generator module can calculate a frequency response of the neural response of the nervous system of the subject, and based on the calculated frequency response, the stimulus generator module can .

Claim(s) 17 is/are directed to non-transitory computer readable medium (storing a program causing a computer to execute a process) claim(s) similar to the information processing system claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

Claim(s) 18 is/are directed to non-transitory computer readable medium (storing a program causing a computer to execute a process) claim(s) similar to the information processing system claim(s) of Claim(s) 13 and is/are rejected with the same rationale.

the output device can be headphones (P. 0315).

Claim 20. Malchano and Carter disclose the information processing system of claim 6, and Malchano further discloses the speaker is a head-phone type or an ear-phone type, the output device can be headphones (P. 0315).

Claim 21. Malchano and Carter disclose the information processing apparatus of claim 12, and Malchano further discloses the speaker is a head- phone type or an ear-phone type, the output device can be headphones (P. 0315).

Claim 22. Malchano and Carter disclose the information processing apparatus of claim 13, and Malchano further discloses the speaker is a head- phone type or an ear-phone type, the output device can be headphones (P. 0315).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malchano et al (US 2018/0133507 A1) in view of Carter et al. (US 5,036,858) and further in view of Aimone et al. (US 2014/0347265 A1).

Claim 5. Malchano and Carter disclose the information processing system according to claim 1, but Malchano does not disclose the processor is configured to able to receive not only the command to correct the sound but also a command not to correct the a wearable computing device provides an audio to assist a user in achieving a particular mental state (P. 0087) left and right hemispheric specialization may also be detected by at least two sensors on the user's forehead, one on each side of the forehead and measurements obtained by these sensors may be used by the wearable computing device to make a determination between two distinct choices, for example opposite choices such as like/dislike or yes/no (P. 0108) the wearable computing device may modify the delivery of audio or video media to the user based on measured brainwaves (P. 0132) the device may use brainwaves, facial expression, muscle tension, eye movement to build a model of when the user approves or disapproves of actions the device takes (P. 0279).  Therefore, considering the teachings of Malchano, Carter and Aimone, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the processor is configured to able to receive not only the command to correct the sound but also a command not to correct the sound in a case where the user is prompted to command correction of the sound with the teachings of Malchano and Carter.  One would have been motivated to combine the processor is configured to able to receive not only the command to correct the sound but also a command not to correct the sound in a case where the user is prompted to command correction of the sound with the teachings of Malchano and Carter in order to provide the user with more choices when providing .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 12, 13, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues:
Malchano discloses a system for treating cognitive dysfunction. The system includes a speaker and provides the audio stimulation or the visual stimulation to a user. Malchano induces brainwave entrainment by rhythmically adjusting a component in the sound. Malchano, para.  [0423]. Malchano also discloses removing unwanted components, for example, frequencies, from the sound. Malchano, para. [0501]. 

In contrast, the embodiments of the amended claim 1 includes features such as correcting frequencies of a sound (e.g., a music) when the sound is transmitted to a user while the user's brainwaves are being measured, and the features including "the user is prompted to command correction of the sound in a case where the sound transmitted by the speaker meets a condition determined in advance so that overlapping of frequencies of the sound and frequencies of the brainwaves is reduced," as recited in the 

Accordingly, since Malchano does not teach or suggest each and every feature of claim 1,   Applicant submits that Malchano cannot be applied under 35 U.S.C. § 102. Thus, claim 1 is allowable over Malchano. 

Independent claims 12, 13, 17 and 18 have been amended to incorporate features similar to the features of amended claim 1. Dependent claim 6 is rewritten into an independent claim that incorporates features similar to the features of amended claim 1. Applicant respectfully submits that independent claims 6, 12, 13, 17 and 18 are patentable for at least the same reasons that the amended claim 1 recites patentable subject matter, and for the additional patentable subject matter recited therein.  Furthermore, dependent claims 3-5, 7-11, 15, 16 and 19-22 are allowable for reasons stated above relative to independent claim 1, as well as for their own additional claimed subject matter. Moreover, canceling claims 2 and 14 renders the rejections of claims 2 and 14 moot.  Withdrawal of rejections under 35 U.S.C. §102 is therefore respectfully requested.

Malchano discloses that the brain waves of a subject are monitored and the an audio stimulation is applied to the subject for the purpose of brain entrainment for a specific treatment regimen.  The audio stimulation signal may be adjusted to facilitate 
However, Malchano does not disclose the amended limitations that a correction is made to the frequency of the audio stimulation so that “the overlapping of frequencies of the sound and frequencies of the brainwaves is reduced”.  That is, Malchano discloses that a subject’s brain waves are monitored while the subject receives an auditory brain entrainment treatment regimen, and the auditory stimulus may be adjusted, by the user or by the system, if a lack of satisfactory neural stimulation is detected.  But Malchano does not disclose that the unsatisfactory neural stimulation is the result of overlapping of frequencies of the sound and frequencies of the brainwaves.
New prior art reference Carter has been combined with Malchano for the amended limitations.  Carter discloses a method of stimulating a user includes first determining a desired brain wave frequency and then determining the actual current brain wave frequency of a user, generating first and second signals having first and second frequencies, the frequency difference being between the current brain wave frequency and the desired brain wave frequency, but also being within a certain range of the current brain wave frequency, and producing an output corresponding to the first 

The applicant argues:
Independent claims 12, 13, 17 and 18 have been amended to incorporate features similar to the features of amended claim 1. Dependent claim 6 is rewritten into an independent claim that incorporates features similar to the features of amended claim 1. Applicant respectfully submits that independent claims 6, 12, 13, 17 and 18 are patentable for at least the same reasons that the amended claim 1 recites patentable subject matter, and for the additional patentable subject matter recited therein. 

Furthermore, dependent claims 3-5, 7-11, 15, 16 and 19-22 are allowable for reasons stated above relative to independent claim 1, as well as for 

Withdrawal of rejections under 35 U.S.C. §102 is therefore respectfully requested.

Since Independent Claims 6, 12, 13, 17 and 18 have been amended in a similar manner as Claim 1, these claims are similarly rejected over Malchano in view of Carter.

The applicant argues:
Applicant respectfully submits that claim 5 depends from claim 1 and is allowable for reasons stated above relative to independent claim 1, as well as for its own additional claimed subject matter. 

Furthermore, while Aimone describes a wearable device that includes a brainwave sensor, Aimone does not cure the deficiencies of Malchano. 

For at least these reasons, Applicant respectfully submits that claim 5 is patentable over Malchano in view of Aimone. Withdrawal of the rejection of claim 5 under 35 U.S.C. § 103 is respectfully requested.

The examiner maintains the rejection of Claim 5 over Malchano and Charter in view of Aimone.

New claims 19-22 further add the limitation that the speaker is a headphone type or an ear-phone type.  Malchano discloses that the output device can be a head phone.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        12/30/2021
/JUSTIN S LEE/Primary Examiner, Art Unit 2177